internal_revenue_service p o box ‘incinnati oh number release date department of the treasury employer_identification_number date date contact person - id number uil contact telephone number legend m n p q x organization name grant-making program name of high school name of program dollar value of scholarship dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you m hereafter were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 a your letter dated date indicates that m will operate a grant-making program called n the purpose of m is to encourage students to engage in volunteer service and provide them with educational opportunities that might not otherwise be available to them m through its n offers educational grants to graduating seniors at p in the form of renewable scholarships for post-secondary education these grants provide additional funding to help low income students at p with tuition fees books or any other education related costs at a post-secondary school the ctiteria to determine eligibility for the grants are the individual must attend or have graduated from p the individual must have participated in q for four years the individual must have been accepted to a college university community college or technica school the individual must have provided voluntary services to the community the individual must have a financial need recipients are selected based on the eligibility criteria listed above in their grant request the applicant must detail their funding need the post-secondary school they plan to attend their prior- volunteer service activities and the purpose s and manner in which the grant will be used the number of scholarships awarded is based on financial need of the individual the average cost of tuition at the institution attended and the ieadership demonstrated by the student throughout their volunteer service the average amount of each freshman scholarship is x dollars with additional funds distributed to recipients incurring higher educational costs potential recipients must submit an application form and provide supporting documentation to be considered for a grant faculty members at q first screen the application to determine whether the applicant meets the grant criteria the selected applications are sent to m where its scholarship committee interviews the applicants and determines the amount of funding to be granted to each recipient as part of the program neither relatives of members of the selection committee nor relatives of m’s board_of directors are eligible for grants the grant recipient must meet the following requirements in the first year of the grant in order to receive funding from m the recipient must maintain a gpa the recipient must be enrolled for a minimum of twelve hours per semester the recipient must perform a minimum of twenty hours of community service in order to seek renewal of the grant the recipient must meet the following requirements in order to continue receiving funding from m the recipient must submit a scholarship renewal request the recipient must maintain a dollar_figure gpa the recipient must enrolled for a minimum of twelve hours per semester the recipient must perform a minimum of twenty hours of community service the reciptent must submit a letter of recommendation from their professor m maintains records case histories of all grants and the payments from m are made directly to the school in which the recipient is enrolled as part of the program the student is required each semester to submit to m proof of volunteer service and copies of their grade reports this information provides m with verification on whether or not the recipient has met the grant requirements listed above in the event that the recipient is not enrolled for the required number of hours or is not in good standing with the school the grant funds will ba returned from the school back to m sec_4945 a and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 b 1xa i the grant constitutes a prize or award which is subject_to the provisions of sec_74 b if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a fiterary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53 c of the regulations provides that to secure approval a private_foundation must demonstrate that i _ ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and ii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the seiection committee or fora purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the tequirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income if recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or ali award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 jx3 of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
